Exhibit 10.15

 

Schedule 2.1

to the

Directors’ Deferred Compensation and Benefits

Trust Agreement

 

Benefit Plans and Other Arrangements Subject to Trust

 

(1) Sunoco, Inc. Directors’ Deferred Compensation Plan;

 

(2) The entire funding for all the Indemnification Agreements with the current
and former directors set forth below shall be Five Million Dollars
($5,000,000.00) in the aggregate upon a Potential Change in Control, and an
amount upon a Change in Control calculated on the basis of the Indemnification
Agreements with the following directors:

 

    (a)   Raymond E. Cartledge    

(b)

  Robert J. Darnall    

(c)

  Mary J. Evans    

(d)

  Ursula F. Fairbairn    

(e)

  Thomas P. Gerrity    

(f)

  Rosemarie B. Greco    

(g)

  James G. Kaiser    

(h)

  Robert D. Kennedy    

(i)

  Richard H. Lenny    

(j)

  Norman S. Matthews    

(k)

  R. Anderson Pew    

(l)

  G. Jackson Ratcliffe    

(m)

  John W. Rowe    

(n)

  Alexander B. Trowbridge

 

(3) Benefits payable to former directors of the Company (or their beneficiaries)
in pay status as of the date of termination of the Sunoco, Inc. Non-Employee
Directors’ Retirement Plan.

 

1